DETAILED ACTION
This Office action is in response to the application filed on 26 April 2021.
Claims 1-8 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ISLAM et al. US 2020/0192442 A1.
As to claim 1, ISLAM discloses substantially the invention as claimed, including an electronic apparatus (Figure 1, the communication device 100) comprising:
a plurality of antenna modules (Figure 1, the antenna arrays 124a, 124b, 124c, 124d) separated by a distance from each other (Figure 1 and associated text);
a temperature sensor (Figure 1, the temperature sensors 136a, 136b, 136c, 136d) configured to measure temperatures of the plurality of antenna modules (Figures 1-6 and associated text); and
(Figure 1, the controller 106), wherein the at least one control device performs transmission electric power adjustment in which the at least one control device
decreases transmission electric power (selecting expected transmission power levels) of at least one of the plurality of antenna modules in accordance with the temperatures of the plurality of antenna modules (expected heat load profile) measured by the temperature sensor (Figures 1-6 and associated text; Figure 3 illustrates the power plots 306, 508 adjust the transmission electric powers of  at least one antenna of the antennas 124a, 124b, 124c, 124d with data rate plots 311-314 with time and temperature based on predicted heat load; for example, at time TB, the processor 140 switches modem 116 to the 4th antenna 124d during a period of low thermal load from playback of data 316, 318 with the reduced transmission electric power, [36]-[37]) and
increases transmission electric power (selecting expected transmission power levels) of at least one of the plurality of antenna modules other than the at least one of the plurality of antenna modules of which the transmission electric power is decreased (Figures 1-6 and associated text; Figure 3 illustrates the power plots 306, 508 adjust the transmission electric powers of  at least one antenna of the antennas 124a, 124b, 124c, 124d with data rate plots 311-314 with time and temperature based on predicted heat load; for example, at time TC, the processor 140 switches modem 116 to the 1st antenna 124a which can transceiver at high rate data 316, 318 with the raised transmission electric power, [36]-[37]).
As to claim 2, ISLAM discloses, wherein in the transmission electric power adjustment, the at least one control device selects the at least one of the plurality of antenna modules of which the transmission electric power is increased from the plurality of antenna modules in a prescribed sequence (Figures 1-6 and associated text, time sequences TA, TB, TC, TD, step 404).
As to claim 3, ISLAM discloses, wherein in the transmission electric power adjustment, the at least one control device selects the at least one of the plurality of antenna modules of which the transmission electric power is increased from the plurality of antenna modules in a random manner (Figures 1-6, and associated text, Figures 3-4 illustrate any candidate antenna based on the temperature threshold).
As to claim 4, ISLAM discloses, further comprising at least one grip sensor configured to detect a user holding the electronic apparatus (Figure 3), wherein in the transmission electric power adjustment, the at least one control device lowers frequency of selecting any of the plurality of antenna modules located near a point where the grip sensor (Figure 3, the sensor 136c or 136d) has detected a user holding the electronic apparatus to below frequency of selecting any of the plurality of antenna modules other than that antenna module as the at least one of the plurality of antenna modules of which the transmission electric power is increased (Figures 1-6 and associated text, [25], [39], [40], [45], [49]).
As to claim 5, ISLAM discloses, further comprising at least one gravity sensor (the accelerometers) configured to detect a direction of gravity (the expected navigation path, [48]-[49]), wherein in the transmission electric power adjustment, the at least one control device lowers frequency of selecting any of the plurality of antenna modules (Figures 1-6 and associated text, [25], [39], [40], [45], [49]).
As to claim 6, ISLAM discloses a control device (Figure 1, the controller 106) that controls an electronic apparatus (Figure 1, the communication device 100) including:
a plurality of antenna modules (Figure 1, the antenna arrays 124a, 124b, 124c, 124d) separated by a distance from each other (Figure 1 and associated text);
a temperature sensor (Figure 1, the temperature sensors 136a, 136b, 136c, 136d) configured to measure temperatures of the plurality of antenna modules (Figures 1-6 and associated text),
the control device comprising a transmission electric power adjustment unit (Figures 1, 3, the data processor 140) configured to
decreases transmission electric power (selecting expected transmission power levels) of at least one of the plurality of antenna modules in accordance with the temperatures of the plurality of antenna modules (expected heat load profile) measured by the temperature sensor (Figures 1-6 and associated text; Figure 3 illustrates the power plots 306, 508 adjust the transmission electric powers of  at least one antenna of the antennas 124a, 124b, 124c, 124d with data rate plots 311-314 with time and temperature based on predicted heat load; for example, at time TB, the processor 140 switches modem 116 to the 4th antenna 124d during a period of low thermal load from playback of data 316, 318 with the reduced transmission electric power, [36]-[37]) and
increases transmission electric power (selecting expected transmission power levels) of at least one of the plurality of antenna modules other than the at least one of the plurality of antenna modules of which the transmission electric power is decreased (Figures 1-6 and associated text; Figure 3 illustrates the power plots 306, 508 adjust the transmission electric powers of  at least one antenna of the antennas 124a, 124b, 124c, 124d with data rate plots 311-314 with time and temperature based on predicted heat load; for example, at time TC, the processor 140 switches modem 116 to the 1st antenna 124a which can transceiver at high rate data 316, 318 with the raised transmission electric power, [36]-[37]).
Claim 7 corresponds to the method claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claim 8 corresponds to the computer-readable, non-transitory storage medium claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
The prior art cited in this Office action is: ISLAM et al. US 2020/0192442 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/ apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649